--------------------------------------------------------------------------------

 


EXHIBIT 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE
DELTA AIR LINES, INC. 2007 OFFICER AND DIRECTOR SEVERANCE PLAN




1.    Agreement. I, [Insert Name], the undersigned and individual named on the
signature page hereto, wish to accept the benefits being offered by Delta Air
Lines, Inc. ("Delta") under the Delta Air Lines, Inc. 2007 Officer and Director
Severance Plan, (the "Plan"). In agreeing to participate in the Plan, I
acknowledge I have carefully reviewed the provisions of the Plan, as well as
this Separation Agreement and General Release ("Agreement"). I believe both the
Agreement and the Plan are in my best interest and I acknowledge entering into
this Agreement voluntarily and without coercion.


2.    Severance Benefits. In exchange for voluntarily executing and returning
this Agreement to Delta, and satisfying all eligibility criteria set forth in
the Plan, Delta will provide me with the benefits as described in the Plan, (a)
subject to the required withholding and payment of all applicable federal, state
and local taxes and (b) with no tax reimbursement by Delta related to any travel
privileges or any other benefits provided under the Plan. I acknowledge and
agree that Delta will have no obligation to provide me with any benefits in
connection with my employment relationship with Delta, or the termination of
that relationship, except as described in the Plan, as modified by this
Agreement (other than retirement and equity-based benefits in accordance with
the respective terms of any retirement and equity-based benefits plan in which I
participated during my employment with Delta).


3.    General Waiver and Release. In exchange for the benefits which Delta is
providing under this Agreement and the Plan, I hereby agree as follows:


a.    Except for the rights and obligations provided by or arising under this
Agreement, the Delta Retirement Plan, the Delta Family-Care Savings Plan, the
Delta Air Lines, Inc. 2007 Performance Compensation Plan, or any right I may
have to indemnification by Delta, I hereby release, acquit, withdraw, retract
and forever discharge any and all claims, or causes of action which I now have
or may have hereafter, directly or indirectly, personally or in a representative
capacity, against Delta, including its predecessors and successors, and its
subsidiaries and affiliates and all of each entity’s respective administrators,
fiduciaries, parents, subsidiaries, plans, affiliates, officers, directors,
shareholders, representatives, agents, employees, and all persons acting through
or in connection with Delta (each a "Released Party") by reason of any matter,
conduct, claim, event, act, omission, cause or thing whatsoever, from the
beginning of time to, and including, the date of execution of this Agreement.
This general release includes, but is not limited to, all claims, manner of
actions, and causes of action which arise under Title VII of the Civil Rights
Act of 1964, as amended; The Age Discrimination in Employment Act of 1967, as
amended; The Americans with Disabilities Act; The Rehabilitation Act of 1973, as
amended; The Family & Medical Leave Act; The Worker Adjustment and Retraining
Notification Act; 42 U.S.C. §§ 1981 through 1988; the Employee Retirement Income
Security Act of 1974, as amended, any other federal, state or local statute or
ordinance respecting discriminatory hiring or employment practices or civil
rights laws based on protected class status; common law claims of intentional or
negligent infliction of emotional distress, defamation, negligent hiring, breach
of contract, breach of the covenant of good faith and fair dealing, promissory
estoppel, negligence, or wrongful termination of employment; and all other
claims of any type or nature, including any claim in contract or tort, and
including any claim for attorneys' fees. I understand and intend that this
General Release shall discharge all claims against the Released Parties to the
extent permitted by law, but shall not discharge claims arising out of any
events which may occur after the date of execution of this Agreement.


--------------------------------------------------------------------------------





b.    Except as necessary to enforce the terms of this Agreement, I agree that
neither I, nor anyone acting on my behalf, will sue any Released Party based on
any claim released under this Agreement. In the event that I sue, or anyone
acting on my behalf sues, any Released Party based on any claim released under
this Agreement, I will hold each Released Party harmless from any claim asserted
in such lawsuit and will accept no payment or other benefit as a result of such
lawsuit or any settlement thereof.


4.    No Admissions. This Agreement is not to be construed in any way as an
admission by any of the Released Parties that they have violated any federal,
state, or local law, ordinance, regulation, or policy.


5.    ADEA Waiver. I understand that there may be numerous, valuable rights
under federal and state law, including rights under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq., which I am waiving
by executing this Agreement. In connection with this, I hereby certify that:


a.    This Agreement and the Plan are written in a manner that is understandable
to me;


b.    I am receiving valuable consideration under this Agreement to which I
would not otherwise be entitled;


c.     I have been advised in writing to consult with an attorney prior to
executing this Agreement;


d.    I understand that this Agreement is a general release of Delta and the
other Released Parties from any past or existing claim or potential claim
including any claim or potential claim relating to my employment relationship
with Delta, and termination of that relationship;


e.    I have been given a period of forty-five (45) days in which to consider
whether to sign this Agreement and to consult with an attorney, accountant, tax
advisor, spouse, or any other person. I have either used this full forty-five
(45) day period to consider this Agreement, or have voluntarily chosen to
execute this Agreement before the end of that period;


f.    I understand I have seven (7) calendar days after signing this Agreement
to revoke this Agreement (the “Revocation Period”). To revoke this Agreement, I
must notify Delta of the intent to revoke through a signed statement delivered
to Rob Kight, Delta Air Lines, Inc., ATG Department 948, 1030 Delta Blvd.,
Atlanta, Georgia 30354-6001, or to such other person and address as Delta may
designate in writing, on or before the last day of the Revocation Period. I
acknowledge that this Agreement will not take effect until the day after the
Revocation Period has expired, provided that I have not exercised my revocation
right. If I revoke this Agreement, it shall immediately be void and of no
further force or effect and I will not receive the Severance Benefits referred
to in Section 2 of this Agreement; otherwise, this Agreement will be fully
effective and enforceable as of the day after the Revocation Period. [Note: if
employee is based in or resides in Minnesota—revocation period must be 15 days
to be valid under the Minnesota Human Rights Act]

2

--------------------------------------------------------------------------------





6.    Return of Property. I agree that all property belonging to Delta,
including records, files, memoranda, reports, personnel information (including
benefit files, training records, customer lists, operating procedure manuals,
safety manuals, financial statements, price lists and the like), relating to the
business of Delta, which I have come in contact with in the course of my
employment (hereinafter "Delta's Materials") shall, as between the parties
hereto, remain the sole property of Delta. I hereby warrant that I have returned
all originals and copies of Delta's Materials to Delta.


7.    Cooperation. I agree that I shall, to the extent requested in writing and
reasonable under the circumstances, cooperate with and serve in any capacity
requested by Delta in any pending or future litigation in which Delta has an
interest, and regarding which I, by virtue of my employment with Delta, have
knowledge or information relevant to the litigation. Delta shall reimburse me
for reasonable and necessary out-of-pocket expenses that I incur in connection
with such cooperation.


8.    Trade Secrets. I hereby acknowledge that during the term of my employment
with Delta, I had access to and acquired knowledge of secret, confidential and
proprietary information regarding, Delta and its business that fits within the
definition of “trade secrets” under the law of the State of Georgia, including,
without limitation, information regarding Delta’s present and future operations,
its financial operations, marketing plans and strategies, alliance agreements
and relationships, its compensation and incentive programs for employees, and
the business methods used by Delta and its employees, and other information
which derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy
(each, a “Trade Secret”). I hereby agree that, for so long as such information
remains a Trade Secret as defined by Georgia law, I will hold in a fiduciary
capacity for the benefit of Delta and shall not directly or indirectly make use
of, on my own behalf or on behalf of others, any Trade Secret, or transmit,
reveal or disclose any Trade Secret to any person, concern or entity. Nothing in
this Agreement is intended, or shall be construed, to limit the protections of
any applicable law protecting trade secrets.


9.    Confidential or Proprietary Information. I further agree that I will hold
in a fiduciary capacity for the benefit of Delta, and, during the two year
period beginning on the date I sign this Agreement (the “Effective Date”), shall
not directly or indirectly use or disclose, any Confidential or Proprietary
Information, as defined hereinafter, that I may have acquired (whether or not
developed or compiled by me and whether or not I was authorized to have access
to such Confidential or Proprietary Information) during the term of, in the
course of, or as a result of my employment by Delta. Subject to the provisions
set forth below, the term “Confidential or Proprietary Information” as used in
this Agreement means the following secret, confidential and proprietary
information of Delta not otherwise included in the definition of Trade Secret:
all marketing, alliance, advertising and sales plans and strategies; all pricing
information; all financial, advertising and product development plans and
strategies; all compensation and incentive programs for employees; all alliance
agreements, plans and processes; all plans, strategies, and agreements related
to the sale of assets; all third party provider agreements, relationships, and
strategies; all business methods and processes used by Delta and its employees;
all personally identifiable information regarding Delta employees, contractors
and applicants; and all lists of actual or potential customers or suppliers
maintained by Delta. The term “Confidential and Proprietary Information” does
not include information that has become generally available to the public by the
act of one who has the right to disclose such information. Nothing in this
Agreement is intended, or shall be construed, to limit the protections of any
applicable law protecting confidential or proprietary information.

3

--------------------------------------------------------------------------------





10.    Employee Non-Solicitation Agreement. During the one-year period following
the Effective Date, I will not directly or indirectly (on my own behalf or on
behalf of any other person, company, partnership, corporation or other entity),
employ or solicit for employment any individual who is a management or
professional employee of Delta for employment with any entity or person other
than Delta or its subsidiaries or solicit, encourage or induce any such person
to terminate their employment with Delta and its subsidiaries. The restrictions
set forth in this Section shall be limited to those Company management or
professional employees who: (i) were employed by Delta during my employment in a
supervisory or administrative job; and (ii) with whom I had material
professional contact during my employment with Delta.


11.    Non-Competition Agreement. During the one-year period following the
Effective Date, I will not on my own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise, provide the same or substantially similar services, as an employee,
consultant, partner, or in any other capacity, to any of the following entities,
which I hereby acknowledge are all competitors of Delta: AMR Corporation,
American Airlines, Inc., Continental Airlines, Inc., Southwest Airlines Co., UAL
Corporation, United Air Lines, Inc., US Airways, Inc., Jet Blue Airways, Inc.,
AirTran Airways, Inc., or Northwest Airlines, Inc. (individually and
collectively, the “Competitor”). This restriction shall only apply to the extent
that I may not provide services to the Competitor: (a) while working within a
fifty (50) mile radius of the city limits of Atlanta, Georgia; or (b) while
working out of or within a fifty (50) mile radius of the corporate headquarters
of the Competitor.


12.    Arbitration. I hereby agree that except as expressly set forth below, all
disputes and any claims arising out of or under or relating to this Agreement,
including without limitation any dispute or controversy as to the validity,
interpretation, construction, application, performance, breach or enforcement of
this Agreement or any of its terms, shall be submitted for, and settled by,
mandatory, final and binding arbitration in accordance with the Commercial
Arbitration Rules then prevailing of the American Arbitration Association.
Unless an alternative locale is otherwise agreed to in writing by the parties to
this Agreement, the arbitration shall be conducted in the City of Wilmington,
Delaware. The arbitrator will apply Delaware law to the merits of any dispute or
claim, without reference to rules of conflict of law. Any award rendered by the
arbitrator shall provide the full remedies available to the parties under the
applicable law and shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors and assigns and judgment may
be entered thereon in any court having jurisdiction. I hereby consent to the
personal jurisdiction of the state and federal courts located in the State of
Delaware for any action or proceeding arising from or relating to any
arbitration under this Agreement. The prevailing party in any such arbitration
shall be entitled to an award by the arbitrator of all reasonable attorneys’
fees and expenses incurred in connection with the arbitration. However, Delta
will pay all fees associated with the American Arbitration Association and the
arbitrator. All parties must initial here for this Section 12 to be effective:


___________________   [Name]
___________________   Delta Air Lines, Inc.

4

--------------------------------------------------------------------------------





13.    Injunctive Relief in Aid of Arbitration; Forum Selection. I hereby
acknowledge and agree that the provisions contained in Sections 8, 9, 10, and 11
of this Agreement are reasonably necessary to protect the legitimate business
interests of Delta, and that any breach of any of these provisions will result
in immediate and irreparable injury to Delta for which monetary damages will not
be an adequate remedy. I further acknowledge that if any such provision is
breached or threatened to be breached, Delta will be entitled to seek a
temporary restraining order, preliminary injunction or other equitable relief in
aid of arbitration in any court of competent jurisdiction without the necessity
of posting a bond, restraining me from continuing to commit any violation of the
covenants, and I hereby irrevocably consent to the jurisdiction of the state and
federal courts of the State of Delaware, with venue in Wilmington, which shall
have jurisdiction to hear and determine any claim for a temporary restraining
order, preliminary injunction or other equitable relief brought against me by
Delta in aid of arbitration.


14.    Consequences of Breach. Furthermore, I acknowledge that, in partial
consideration for the payments and benefits described in the Plan and this
Agreement, Delta is requiring that I agree to and comply with the terms of
Sections 8 through 11 and I hereby agree that without limiting any of the
foregoing, should I violate any of the terms of Sections 8 through 11 hereof ,
I: (a) will not be entitled to and shall not receive any benefits under the Plan
and this Agreement; and (b) shall repay to Delta all cash compensation I have
received under this Agreement.


15.    Tolling. I further agree that in the event the enforceability of any of
the restrictions as set forth in Sections 9, 10, or 11 of this Agreement are
challenged and I am not preliminarily or otherwise enjoined from breaching such
restriction(s) pending a final determination of the issues, then, if an
arbitrator finds that the challenged restriction(s) is enforceable, the time
period set forth in such Section(s) shall be deemed tolled upon the filing of
the arbitration or action seeking injunctive or other equitable relief in aid of
arbitration, whichever is first in time, until the dispute is finally resolved
and all periods of appeal have expired.


16    Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws of that State.


17.    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF DELTA OR ME, OR ANY EXERCISE BY DELTA OR ME OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.


18.    No Statements. I agree that I will not make any oral or written statement
to the news media, in any public forum, or to any business competitive with
Delta, concerning any actions or inactions by Delta, or any of its present or
former subsidiaries or affiliates or any of its

5

--------------------------------------------------------------------------------



present or former officers, directors or employees, relative to Delta’s
compliance with any state, federal or local law or rule. I further agree that I
will not make any oral or written statement or take any other action which
disparages or criticizes Delta, or any of its present or former subsidiaries or
affiliates or any of its present or former officers, directors or employees,
including, but not limited to any such statement which damages Delta’s good
reputation or impairs its normal operations. I further agree that I will not
initiate or solicit claims against Delta, or otherwise directly or indirectly
encourage or support any claim that has been or in the future is asserted by a
third party against Delta.


19.    Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such holding shall not affect any other provisions
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.


20.    Entire Agreement. This Agreement sets forth the entire Agreement between
me and Delta and supersedes any other written or oral agreement. No
representations, statements, or inducements have been made to me concerning this
Agreement other than the representations and statements contained and
memorialized in this Agreement.


IN WITNESS WHEREOF, Delta has executed this Agreement on the _____ day of
__________________, _____, and [Name] has executed this Agreement on the date
indicated below.



     

--------------------------------------------------------------------------------

(Employee signature)
 
Name:_______________________________________
 
Date: _______________________________________
         

--------------------------------------------------------------------------------

Robert L. Kight
 
Vice President - Compensation and Benefits
 
Delta Air Lines, Inc.


 
 
 
 
 
6